Exhibit 10(i)

DEBT SETTLEMENT AGREEMENT



This Debt Settlement Agreement (this “Agreement”) is made on March 1st, 2010
between Zypam, Ltd., a company formed in Belize with offices located at Jasmine
Court 35a, Regent Street, Belize City, Belize (“Creditor”) and SunVesta, Inc., a
Florida corporation with offices located at 97 Seestrasse, Oberrieden,
Switzerland, CH-8942 (“Debtor”).



SECTION ONE
ACKNOWLEDGEMENT OF EXISTING OBLIGATION
 

The parties acknowledge that Debtor is at present indebted to Creditor in the
sum of nine hundred thousand United State Dollars (US $900,000) due to loans
provided by Creditor to Debtor.
 

SECTION TWO
AGREEMENT FOR DIFFERENT METHOD OF PAYMENT



Debtor and Creditor desire and agree to provide for the payment of the
above-stated indebtedness in accordance with terms and provisions different
from, and in substitution of, the terms and obligations of the loans as
described in Section One above.
 

SECTION THREE
CONSIDERATION
 

In consideration of the mutual promises contained in this Agreement, Debtor and
Creditor agree as follows:
 


a.     

Method of Payment: Debtor agrees to pay to Creditor and Creditor agrees to
accept from Debtor, in full satisfaction of US $900,000 of the indebtedness
described in Section One, above, thirteen million, eight hundred and forty six
thousand, one hundred and fifty four (13,846,154) shares of Debtor’s common
stock, valued at US $0.065 per share, as consideration for the debt owed to
Creditor due to loans provided by Creditor to Debtor.




b.     

Satisfaction: On execution of this Agreement and Debtor’s board of directors
resolution authorizing the issuance of 13,846,154 shares of Debtor’s common
stock to Creditor provided for in Section Three (a) above, the original
indebtedness of Debtor to Creditor, as described in Section One, above, will be
forever cancelled and discharged.




In witness whereof, the parties have executed this Agreement in Switzerland on
the date first mentioned above.
 

SunVesta, Inc.
 
 

/s/ Josef Mettler          

By: Josef Mettler, Chief Executive Officer
 

Zypam Ltd.
 
 

/s/ Oliver Schmidt     

By: Oliver Schmidt, Director

4

--------------------------------------------------------------------------------